United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 09-1396
                                  ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Eastern District of Arkansas.
Juan Malagon-Avila,                    *
                                       *        [UNPUBLISHED]
            Appellant.                 *
                                   __________

                             Submitted: November 16, 2009
                                Filed: December 4, 2009
                                 ___________

Before WOLLMAN, RILEY, and SHEPHERD, Circuit Judges.
                           ___________

PER CURIAM.

       Juan Malagon-Avila (Malagon-Avila) pled guilty to reentering the United
States illegally after a prior deportation, in violation of 8 U.S.C. § 1326(a). The
district court1 sentenced Malagon-Avila to 12 months imprisonment for his crime.
Malagon-Avila appeals his sentence.

     Malagon-Avila argues the district court abused its discretion by (1) failing
adequately to explain the reasons for choosing his sentence, and (2) ignoring the

      1
       The Honorable G. Thomas Eisele, United States District Judge for the Eastern
District of Arkansas.
disparity between his sentence and the sentences of similarly situated defendants.
Malagon-Avila stresses the advisory United States Sentencing Guidelines (Guidelines)
recommended a sentence between 0 and 6 months imprisonment.

       The district court did not abuse its discretion. See United States v. Feemster,
572 F.3d 455, 461-62 (8th Cir. 2009) (en banc) (setting forth standard of review). The
record reveals the district court explained, with sufficient specificity, the reasons for
the sentence the court imposed. The district court emphasized Malagon-Avila’s
extensive criminal record, reflecting arrests in thirteen different states, and use of
thirty-one aliases, ten phony dates of birth, and nine bogus social security numbers.
See United States v. Barrett, 552 F.3d 724, 726-27 (8th Cir. 2009) (holding 18 U.S.C.
§ 3553(a) permits courts to vary upward based on recidivism or underrepresented
criminal history); United States v. Marquez-Pineda, 318 F. App’x 673, 675 (10th Cir.
2009) (holding the district court did not abuse its discretion in varying upward to a
sentence twice the defendant’s Guidelines range, in part because the defendant used
more than thirty aliases, sixteen dates of birth, and five social security numbers). We
cannot say the district court’s reliance upon these relevant facts, which Malagon-Avila
does not dispute, resulted in an unreasonable sentence.

      We find no indication the district court ignored any possible sentencing
disparity between Malagon-Avila’s sentence and the sentences of similarly situated
defendants. To the contrary, the district court stated on the record at Malagon-Avila’s
sentencing hearing that it considered all of the § 3553(a) factors in arriving at his
sentence. Nothing more was required. See Feemster, 572 F.3d at 461 (stating district
courts need not “‘provide a mechanical recitation of the § 3553(a) factors when
determining a sentence’” (quoting United States v. Walking Eagle, 553 F.3d 654, 659
(8th Cir. 2009))).

      We affirm.
                        ______________________________

                                          -2-